Archer, J.,
delivered the opinion of this court.
This was an action to revive a judgment in ejectment, against the terre tenants of George Boothe, recovered, as is alleged by Clement Dorsey’s lessee, against George Boothe, in Saint Mary’s county court, for a tract of land called Iloplon Park. The defendant pleaded nul tiel record of the judgment against George Boothe.
*252The correctness of the judgment of the court below on the issue joined, is not brought before us upon this appeal; but it is a question of the admissibility of the proof in evidence, from the docket entries of March term 1825, that a scire facias had been issued upon the flat, entered in March term 1817, by the present plaintiff, against Jane Boothe, as terre tenant of George Boothe, upon which a fiat was entered.
The records of the judgment in ejectment against George Boothe, and of the several fiats thereon, were destroyed by fire, and the plaintiff to sustain the issue on his part, had offered evidence to shew that a tract of land belonging to George Boothe, called Hopton Park, had been condemned on an attachment, and that upon a fi.fa. and vendi. on that attachment, Clement Dorsey had become the purchaser, and then adduced docket entries, in 1817, by which it appears, that a sci.fac, had issued on a judgment in ejectment, obtained by Clement Dorsey against George Boothe, upon which a fiat had been entered, and afterwards docket entries of sundry writs of possession, which appeared to have been unexecuted, and then offered the proof which gives rise to the present question.
It is true, the existence and loss of any writing must be proven, before secondary evidence can be let in to establish its contents; and in this case, we apprehend there was sufficient evidence of the existence of a judgment against George Boothe, because the docket entries of 1817 disclosed the fact, that there had been a judgment, and that judgment was in ejectment against George Boothe, and the docket entries of the sci. fac, in 1825, tended to establish the same fact, the existence of a judgment against George Boothe in ejectment; for otherwise there could have been no scire facias against his terre tenants.
That the docket entries do not show for what land the judgment was rendered against George Boothe, or his terre tenants, cannot be an objection to their admissibility, because for what land the suit was brought, and in relation to which the judgment was recovered, may be established by other evidence, than the docket entries, and the plaintiff, to prove that the judgment was for Hopton Park, had proved its seizure and, *253sale as the property of George Boothe, its purchase by Clement Dorsey, under execution, and an ejectment brought by Dorsey against Boothe.
We therefore think the proof from the docket entries of 1825 was admissible, for the purpose of showing the recovery of a judgment in ejectment against George Boothe by the plaintiff,
JUDGMENT AFFIRMED.